Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viswanathan (US 2013/0157838).
Regarding claim 14, the reference Viswanathan discloses a doped carbonaceous material prepared by adding at least one dopant to a carbon precursor material to form a homogeneous/heterogeneous mixture and pyrolyzing the mixture to produce the doped carbonaceous material, wherein the at least one dopant comprises heteroatoms containing molecules comprising at least one of P-containing precursor, S-containing precursor, B-containing precursor, F-containing precursor, or a mixture thereof (see paras. [0020]; [0034]-[0042]; [0072]; [0073]). It should be noted that, during the pyrolysis treatment in the method of claim 1, the heteroatoms containing molecules undergo conversion to produce a doped carbonaceous material and are therefore no longer expected to be present in their original form in the final end product, which is the doped carbonaceous material. Thus, as no structural distinction is seen between the instantly claimed doped carbonaceous material and that of the doped carbonaceous material In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 15, the reference Viswanathan discloses that activities of the doped carbonaceous material are tunable by varying the carbon precursor material and the at least one dopant in a mass ratio (w %) or in an atomic weight percentage (at. %) (see para. [0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over El-Kaderi et al. (US 2019/0119120) in view of Viswanathan (US 2013/0157838).
Regarding claim 1, the reference El-Kaderi et al. discloses a method of synthesizing a doped carbonaceous material, comprising: mixing or functionalizing a carbon precursor material with at least one dopant to form a homogeneous/heterogeneous mixture (see paras. [0011]; [0077]; [0081]); and subjecting the mixture to pyrolysis in an inert atmosphere to obtain the doped carbonaceous material (see para. [0084]). The reference El-Kaderi et al., however, does not specifically disclose wherein the at least one dopant comprises heteroatoms containing molecules as specified in claim 1. The reference Viswanathan teaches a doped carbonaceous material prepared by adding at least one dopant to a carbon precursor material to form a homogeneous/heterogeneous mixture and pyrolyzing the mixture to produce the doped carbonaceous material, wherein the at least one dopant includes a heteroatom containing compound containing P, S, F, N, or a mixture thereof (see paras. [0020]; [0034]-[0042]; [0072]; [0073]). Thus, as the instant specification is silent to unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of El-Kaderi et al. and Viswanathan, and utilized any suitable heteroatom containing precursor containing P, S, F, N, or a mixture thereof, including heteroatoms containing precursors as claimed by applicant, in the method of El-Kaderi et al. to make doped 
Regarding claim 2, the reference El-Kaderi et al. and Viswanathan disclose the method, wherein the pyrolysis is performed with a first pyrolysis carried out at a first temperature for a first period of time, and a second pyrolysis carried out at a second temperature for a second period of time (see El-Kaderi et al: paras. [0086]; [0122]).
Regarding claim 3, the reference El-Kaderi et al. and Viswanathan disclose the method, wherein the first temperature is in a range of about 180 oC to about 300 oC, the second temperature is in a range of higher than about 300 oC to about 1100 oC, the first period of time is less than about 1 hour, and the second period of time is about 1-2 hours, wherein the first and second temperatures and the first and second periods of time are variable based on a type of the doped carbonaceous material (see El-Kaderi et al: paras. [0086]; [0122]; [0157]).
Regarding claim 4, the reference El-Kaderi et al. and Viswanathan disclose the method, wherein the pyrolysis is performed in a tube furnace equipped with a precision programmable temperature controller device and an inert atmosphere inside the furnace 2 or Ar (see El-Kaderi et al: paras. [0084]; [0141).
Regarding claims 5 and 6, the reference El-Kaderi et al. does not specifically disclose wherein the carbon precursor material comprises a renewable natural and synthetic polymer. However, absent any unexpected result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide any suitable carbon precursor, including any suitable renewable natural and synthetic polymer as claimed by applicant, as a carbon source for making the doped carbonaceous material because, as evidenced by the reference El-Kaderi, the art recognizes that the a common approach for making doped carbonaceous material is through carbonization of a carbon source precursor such as an organic polymer or a biomass derived organic compound in the presence of at least one dopant such as a nitrogen source precursor (see para. [0009]). Furthermore, the reference Viswanathan teaches that the carbon precursor material may comprise a renewable natural and synthetic polymer (see paras. [0018]; [0128]; [0129]).
Regarding claim 12, the reference El-Kaderi et al. and Viswanathan disclose the method, wherein the carbon precursor material and the at least one dopant are mixed in a solid phase, or in a solution phase (see El-Kaderi et al: paras. [0077]; [0081]; [00122]).
Regarding claim 13, the reference El-Kaderi et al. does not specifically disclose the method, wherein, in solution phase, the mixture is obtained by reacting the mixture of starting compounds chemically through a chemical reaction process, followed by solvent evaporation and drying before subjecting the mixture to the pyrolysis. However, it would have been obvious to one having ordinary skill in the art before the effective . 

Allowable Subject Matter
Claims 16-23 are allowed.

Response to Arguments
Applicant's arguments filed on 1 February 2021 have been fully considered but they are not persuasive. 
Applicant argues that claims 14 and 15 are directed to a doped carbonaceous material synthesized by the method of claim 1 and in order for the reference Viswanathan to be anticipatory to the claims, the reference Viswanathan must disclose the method of claim 1 (see Remarks, pages 7-8).
The examiner respectfully disagrees. The doped carbonaceous material synthesized by the method of claim 1 appears to be the same as or obvious from the doped carbonaceous material taught by the reference Viswanathan (see paras. [0072]-[0073]). Thus, the doped carbonaceous material of claims 14 and 15 is considered to be the same as or obvious from the doped carbonaceous material taught by the reference 
Applicant also argue that the reference Viswanathan fails to disclose heteroatom containing precursors as recited in claim 1, and therefore, the reference Viswanathan cannot render claim 1 obvious (see Remarks, page 8). 
The examiner respectfully disagrees. Although the reference Viswanathan does not specifically mention heteroatom containing precursors as recited in claim 1, the reference Viswanathan nevertheless teaches that a heteroatom containing compound containing P, S, F, N, or a mixture thereof can be used as a doping chemical element to produce appropriately doped carbonaceous material, beneficial for use in application such as photocatalysis including photocatalytic degradation of organic molecules in water as well as air (see paras. [0017]; [0036]; [0073]; [0129]). Thus, as the instant specification is silent to unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of El-Kaderi et al. and Viswanathan, and utilized any suitable heteroatom containing precursor containing P, S, F, N, or a mixture thereof, including heteroatoms containing precursors as claimed by applicant, in the method of El-Kaderi et al. to make doped carbonaceous materials having desired catalytic properties such as high visible light absorption, stability and ease of synthesis, since the reference Viswanathan teaches that a heteroatom containing compound containing P, S, F, N, or .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774